


110 HR 1149 IH: Justice for Public Safety Officers

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1149
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Dreier (for
			 himself, Mr. Schiff,
			 Mr. Calvert,
			 Mr. McKeon,
			 Mr. Herger,
			 Mr. Issa, Mrs. Bono, Mr.
			 Rohrabacher, Mr. Gallegly,
			 and Mr. Gary G. Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to protect
		  federally funded public safety officers.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Public Safety Officers
			 Act.
		2.FindingsCongress finds the following:
			(1)State and local
			 prosecutors are the best equipped prosecutors to prosecute crimes against local
			 and State peace officers.
			(2)Cases involving
			 the murder of local and State peace officers and subsequent flight to avoid
			 prosecution in the United States implicate Federal interests, and by providing
			 Federal jurisdiction in such cases the Federal Government will be able to
			 provide additional investigatory and prosecutorial resources.
			(3)The United States
			 should use all reasonable tools available to encourage foreign countries to
			 change their extradition policies so that the possibility of capital punishment
			 or life imprisonment will not interfere with the timely extradition of
			 fugitives of the United States.
			3.Protection of
			 federally funded public safety officers
			(a)OffenseChapter
			 51 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					1123.Killing of
				federally funded or Federal law enforcement officers
						(a)OffenseWhoever
				kills, or attempts or conspires to kill, a federally protected safety officer
				while that officer is engaged in official duties, or on account of the
				performance of official duties, or kills a former federally protected safety
				officer on account of the past performance of official duties as such, shall be
				punished—
							(1)in the case of
				murder, as provided under section 1111 but not less than 30 years;
							(2)in the case of attempted murder, as
				provided in section 1113 but not less than 15 years; or
							(3)in the case of
				manslaughter, as provided under section 1112.
							(c)DefinitionsAs
				used in this section —
							(1)the term
				federally protected safety officer means a public safety officer
				for a public agency (including a court system, the National Guard or a State to
				the extent the personnel of that National Guard are not in Federal service, and
				the defense forces of a State authorized by section 109 of title 32) if
				—
								(A)if the public
				agency receives, in any one year period, funding, equipment, or benefits in
				excess of $10,000 under a Federal program involving a grant, contract, subsidy,
				loan, guarantee, insurance, or other form of Federal assistance, and the public
				agency is of an entity that is a State of the United States, the District of
				Columbia, the Virgin Islands of the United States, Guam, American Samoa, the
				Trust Territory of the Pacific Islands, the Commonwealth of the Northern
				Mariana Islands, or any territory or possession of the United States, and
				Indian tribe, or a unit of local government of that entity; or
								(B)the officer was at
				the time of the offense, engaged in carrying out a program authorized by
				Federal law or regulation that is executed in whole or in part by non-Federal
				public safety officers;
								(2)the term
				public safety officer means an individual serving a public
				agency in an official capacity, as a judicial officer, as a law enforcement
				officer, as a firefighter, as a chaplain, or as a member of a rescue squad or
				ambulance crew;
							(3)the term
				judicial officer means a judge or other officer or employee of a
				court, including prosecutors, court security, pretrial services officers, court
				reporters, and corrections, probation, and parole officers;
							(4)the term
				firefighter includes an individual serving as an official
				recognized or designated member of a legally organized volunteer fire
				department and an officially recognized or designated public employee member of
				a rescue squad or ambulance crew; and
							(5)the term
				law enforcement officer means an individual, with arrest powers,
				involved in crime and juvenile delinquency control or reduction, or enforcement
				of the
				laws.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 51 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						1123. Killing of federally funded or
				Federal program public safety
				officers.
					
					.
			4.Flight to avoid
			 prosecution for killing federally funded public safety officers
			(a)FlightChapter
			 49 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					1075.Flight to
				avoid prosecution for killing federally funded public safety
				officersWhoever moves or
				travels in interstate or foreign commerce with intent to avoid prosecution, or
				custody or confinement after conviction, under the laws of the place from which
				he flees or under section 1114 or 1123, for a crime consisting of the killing,
				an attempted killing, or a conspiracy to kill, an individual involved in crime
				and juvenile delinquency control or reduction, or enforcement of the laws or
				for a crime punishable by section 1114 or 1123, shall be fined under this title
				and imprisoned, in addition to any other imprisonment for the underlying
				offense, for any term of years not less than
				10.
					.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 49 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						1075. Flight to avoid prosecution for
				killing peace
				officers.
					
					.
			
